Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Rodel R. Turner, Jr., appeals the district court’s order dismissing this action alleging that the Defendant violated his civil rights by failing to effect service of process on a defendant in a separate action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Turner v. United States Marshals Office, No. 1:14-cv-01486-ELH (D.Md. May 9, 2014). We grant leave to proceed in forma pauperis and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.